Citation Nr: 0800511	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-33 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under Chapter 35, Title 38, United States Code (U.S.C.). 


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
November 1953.  He died in March 2000.  The appellant is the 
veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

Since the RO issued a statement of the case (SOC) in August 
2005, the appellant appears to have has submitted one item of 
evidence.  This is a page of two photo images of the 
veteran's esophagus annotated with "esophageal ulcer" and 
"BARRETT'S ESOPHAGUS" from October 1997.  

This evidence is not pertinent to the appellant's claim for 
three independent reasons.  First, the evidence is cumulative 
of other evidence from the physician whose name appears on 
this report, "V.Y.", M.D.  Dr. V.Y. reported in December 
1999 and February 2004 that the veteran was known to him and 
had a history of Barrett's ulcer of the esophagus.  Second, 
these 1997 esophageal photographs are not probative of the 
veteran's condition at the time of his death and contain no 
reference to the etiology of these conditions.  Third, the 
Board does not dispute that the veteran had an esophageal 
ulcer; the only fact of which this evidence is probative.  
Since this evidence is not pertinent to the appellant's 
claim, the Board will proceed with adjudication irrespective 
of this evidence and not remand to the RO for review.  See 38 
C.F.R. § 20.1304(c) (2007).  


FINDINGS OF FACT

1.  The veteran died in March 2002; the death certificate 
lists the immediate cause of his death as aspiration 
pneumonia with underlying causes of hematemesis and 
esophageal ulcer. 

2.  At the time of the veteran's death, service connection 
had not been established for any disability.  

3.  There is no nexus between the cause of the veteran's 
death and his active service.  

4.  The veteran's death was not due to a service-connected 
disability and he did not have a permanent, total service 
connected disability at the time of his death.  


CONCLUSIONS OF LAW

1.  Service connection for the veteran's cause of death is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.311, 3.312 (2007).  

2.  Eligibility to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35 is not established. 38 C.F.R. § 3.807 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a January 2005 letter, the appellant explained the basis 
for her claim that the veteran's death was due to his 
service.  She contended that his death was caused by his use 
of cigarettes and her belief that he began smoking during 
service because of the stress of combat.  She also contended 
that the stress of the Korean war and exposure to cold 
weather in Korea contributed to this death.  

Dependency and indemnity compensation (DIC) may be awarded to 
a veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38  
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service 
connection for the cause of the veteran's death to be 
granted, it must be shown that a service-connected disorder 
caused his or her death, or substantially or materially 
contributed to it.  A service-connected disorder is one that 
was incurred in or aggravated by active service.  

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  Service- 
connected disability is deemed to have been the principal 
cause of death when it, singly or jointly with another 
disorder, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a  
contributory cause of death, it must be shown that a service- 
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  38  
C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 393  
(1994).  Therefore, service connection for the cause of a 
veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for  
which service connection should have been established.

Direct service connection may be established for a disability  
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from  
service, when all the evidence, including that pertinent to  
service, establishes that the disease was incurred in or  
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R.  
§§ 3.303(a), (b) and (d).  

At the time of the veteran's death, service connection had 
not been established for any disability.  Therefore, the  
Board must determine if service connection is warranted for a 
disability that resulted in his death; in this case, any of 
those conditions listed on the certificate of death.  

Of record, is a Certificate of Death indicating that the  
veteran died in March 2000.  This document lists the 
immediate cause of death as aspiration pneumonia with 
underlying causes of hematemesis and esophageal ulcer.  The 
aspiration pneumonia and hematemiesis are listed as of 1 to 2 
days duration from onset to death and the esophageal ulcer is 
listed as of 2 to 3 weeks duration from onset to death, 
providing evidence against this claim, clearly indicating a 
problem that began decades after service.  

Service medical records are absent for report of any medical 
treatment or report of symptoms by the veteran.  A separation 
report of medical examination shows normal clinical 
evaluation of the veteran's lungs and gastro-intestinal 
system.  In an associated report of medical history, the 
veteran indicated that he did not then have, nor had ever 
had, shortness of breath, pain or pressure in the chest, a 
chronic cough, or stomach, liver or intestinal problems.  
Neither of these documents, which are copies of apparently 
badly damaged originals, contains a date.  However, in the 
report of medical history, the veteran indicated that he had 
served in the military for 21 months, which would correspond 
to a date of that report contemporaneous to his separation 
from service.  

These service medical records are strong evidence against the 
appellant's claims because these show that, during service, 
the veteran did not have the disorders that resulted in his 
death.  

Post service, medical records from Memorial Hospital 
Southwest contain the first reference of any of the disorders 
listed on the death certificate.  By medical history the 
veteran had a bleeding esophageal rupture in 1996 and 
bleeding esophageal reflux in 1997.  In February 2000 notes, 
"V.W.", M.D. reported that the veteran had gastrointestinal 
bleeding, a history of Barrett's ulcer of the esophagus, and 
severe reflux.  This physician stated that the veteran had 
intermittent bleeding in the past which was poorly controlled 
by medication and remarked that this may have been secondary 
to noncompliance as the symptoms were generally well 
controlled when he took his medication.  This physician also 
remarked that the veteran had refused anti-reflux surgery in 
the past and had been noncompliant until recently as to 
abstaining from tobacco.  The only illness that Dr. V.Y. 
directly attributed to the veteran's tobacco use was "a 
little bit of chronic obstructive pulmonary disease".  

These post-service medical records are more evidence against 
the appellant's claims because these records show that the 
conditions that caused the veteran's death, or contributed to 
his death, did not have onset until over four decades after 
separation from active service.

Furthermore, there is simply no competent evidence of record 
linking the veteran's death to his service, or for that 
matter, providing any link between the veteran's service and 
any post-service medical disorder.  

As to the appellant's theories as to a relationship between 
his service and his death, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Here, the appellant's contentions do not go to identification 
of a medical condition, the report of a contemporaneous 
diagnosis, or a description of symptoms.  Rather, the 
theories put forth go to medical causation, a subject that 
clearly requires medical expertise, of which the appellant 
has not demonstrated.  

Nor are the newspaper articles she submitted competent 
evidence with regard to this veteran's cause of death.  Even 
assuming, without deciding, that such articles could even be 
considered "medical treatise" evidence.  Medical treatise 
information may be regarded as competent evidence where 
"standing alone, [it] discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion."  Wallin v. West, 11 Vet. App. 509, 513 (1998).  
Here, these conditions are not met as the submitted articles 
lack the degree of certainty, under the facts of this case, 
to be considered competent evidence.  

The Board has also considered the appellant's contentions 
regarding the veteran's tobacco use.  For claims filed after 
June 9, 1998, such as the appellant's claim, a disability 
will not be considered service-connected on the basis that it 
resulted from injury or disease attributable to the veteran's 
use of tobacco products during service.  38 U.S.C.A. § 1103; 
38 C.F.R. § 3.300.  Service connection, however, will not be 
prohibited if the disability or death can be service-
connected on some basis other than the veteran's use of 
tobacco products during service, or if the disability became 
manifest or death occurred during service.  See 38 C.F.R. § 
3.300 (b).  

In a precedential opinion, VA's General Counsel has held that 
neither 38 U.S.C.A. § 1103 nor 38 C.F.R. § 3.300, bar a 
finding of secondary service connection for a disability 
related to the use of tobacco products after the veteran's 
service, where that disability is proximately due to a 
service connected disability that is not service connected on 
the basis of being attributable to the veteran's use of 
tobacco products during service (emphasis added).  VAOPGCPREC 
6-2003.  This opinion goes on to state that, in order to 
decide if service connection is warranted in such cases, the 
Board must decide:  (1) whether the service-connected 
disability caused the veteran to use tobacco products after 
service; (2) if so, whether the use of tobacco products as a 
result of the service-connected disability was a substantial 
factor in causing a secondary disability; and (3) whether the 
secondary disability would not have occurred but for the use 
of tobacco products caused by the service connected 
disability.  Id.  

As to the appellant's assertion regarding the veteran's 
tobacco use, her assertion, which is not competent evidence, 
stands alone in this regard.  Application of VAOPGCPREC 6-
2003 does not further the appellant's claim because there is 
no service connected disability that could be said to give 
rise to the veteran's post-service tobacco use.  Furthermore, 
the record contains no competent evidence that the veteran's 
use of tobacco could be said to have even been a contributory 
cause of the veteran's death.  In short, the argument that 
service connection for the cause of the veteran's death 
should be granted because he began smoking cigarettes during 
service is without merit.  

In summary, service medical records and post service medical 
records provide considerable evidence against the appellant's 
claim, outweighing her lay statements.  There is no competent 
evidence favorable to her claim.  Therefore, her claim for 
service connection for the cause of the veteran's death must 
be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  

Dependant's Educational Assistance

For the purpose of dependents' educational assistance (DEA) 
under 38 U.S.C. Chapter 35, the child, the spouse, or 
surviving spouse of a veteran will have basic eligibility if 
the veteran was discharged from service under conditions 
other than dishonorable, or died in service; and has a 
permanent total service-connected disability, or a permanent 
total service-connected disability was in existence at the 
date of the veteran's death, or the veteran died as a result 
of a service-connected disability.  38 C.F.R. § 3.807 (2006).

As is clear from the above summary of the pertinent 
regulation, eligibility for DEA requires that the veteran 
have had a permanent total disability at the time of death or 
died due to service-connected disability (that is, the cause 
of death has been service connected).

At the time of the veteran's death, the veteran was not in 
service, nor did he have a permanent total service- connected 
disability. In addition, service connection for the cause of 
his death has not been demonstrated.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the U.S. Court 
of Veterans Appeals held that in cases in which the law and 
not the evidence is dispositive, a claim for entitlement to 
VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Eligibility for DEA benefits, 
accordingly, is denied as a matter of law.  No further notice 
or assistance is required.  See 38 C.F.R. § 3.159(d).


Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection for the cause of the 
veteran's death is being denied, and hence no rating or 
effective date will be assigned with respect to this claim.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  

Here, the remaining VCAA duty to notify was satisfied by way 
of a letter sent to the appellant in March 29, 2004 that 
fully addressed all four notice elements and was sent prior 
to the initial AOJ decision in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information, which would 
include that in her possession, to the AOJ.

This notice was sufficient with regard to the Court's 
language in Hupp.  Because service-connection was not in 
place for any disabilities suffered by the veteran, properly 
tailored notice need not have included the items listed as 
(1) and (2) above.  Furthermore, the appellant indicated in a 
letter dated in August 2004 letter that she was aware that 
the veteran was not service connected for any disability 
during his lifetime.  Given these facts, the March 2004 
letter provided the appellant with properly tailored notice 
in that the letter informed her that the evidence need show 
that the veteran died from a service-related injury or 
disease; notice that encompasses, in layperson's terms, the 
requirements for substantiating a claim that the veteran died 
of a condition that warranted service connection.  

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether 
there is competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) whether 
there is evidence establishing that an event, injury, or 
disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the record is absent for any evidence of the 
second element discussed in McLendon, an event, disease or 
injury during service.  For that matter there is no competent 
evidence of record of any association between those 
conditions that caused his death and his service.  For these 
reasons, the Board declines to obtain a medical opinion in 
this case.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, there is no indication that the veteran was treated 
at a VA facility, and the appellant has submitted treatment 
records from Memorial Herrman Southwest Hospital.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied as to all issues.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


